Title: To Thomas Jefferson from Benjamin Henry Latrobe, 12 September 1807
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Washington Septr. 12h. 1807
                        
                        In my last I informed you of some difficulties which had occurred respecting Mr. Lenthall and our carpenters.
                            I have fortunately arranged every thing with bothe parties to my perfect satisfaction, and hope to derive advantage from
                            the perfect explanation which has taken place.
                  
                            The work that has been done upon thereof has been entirely successful. The West part has not leaked a drop during
                            the late very heavy rains. We are now engaged on the East & Northern sides & hope to finish in the course of next
                            week.—The plaisterers have compleated the cieling some time ago, & have now little to do in the Southwing. On Monday we
                            shall begin to strike the Scaffolding in the Hall of representatives. Not having been honored with your directions on the
                            subject of the exclusion of visitors, I have been obliged to take upon myself to give public notice to that effect in the
                            papers; and to get a Man to attend the door. Otherwise we should not have been able to get thro’ our business, without
                            much injury & interruption.
                        In the North wing we are very forward. The necessity lately, of my constant attention to the work from an
                            early to a very late hour has prevented my compleat the drawings without which it is impossible to explain the points on
                            which I have to solicit you direction.—All the faulty parts of the roof are now removed, & the whole of the interior
                            lobbys are open to the sky. In a few days however the arches will be turned. I think the new central Lobby of the
                            Northwing will be among the handsomest parts of the whole building.
                        I regret that the Dome of the Stairs will probably be plaistered before your return. The plan is an Elipsis
                            of 45 feet. by 38, & I have covered it with an ablate spheroidal dome (or rather with an irregular figure nearly
                            approaching to the Spheroid) an horizontal section of which at the higth of 14 f. 7 inches gives a perfect circle of 15
                            feet diameter. [GRAPHIC IN MANUSCRIPT] The construction of this figure is effected by the following process.
                        Fig. 1 is a perpendicular section of the dome lengthwise. Fig 2. a plan, or horizontal section. a. & b, are
                            the foci of the Elipsis of the plan of the stairs c, the center of the circle of the Lanthorn Draw ab ac & bc. If innumerable horizontal lines parallel with fg be drawn,
                            they will be interpreted by ac abc in two points which shall be the foci of eliptical sections of the dome, untill at c the foci coincide At that point therefore the horizontal
                            section will be a circle. The manner in which the courses of the bricks exhibit the process of construction is very
                            singular & striking, and I should have had great pleasure in showing it to You.
                        The Wall at the presidents house is compleat from the South Eastward to the Treasury, & on the northside
                            from the North point Eastward about ⅔d of the distance to the Treasury. The Wall on the North is built 6 f. 6 inches high
                            & with the coping would be 7 feet high. It looks low, & I think it should be carried two feet
                            higher. The Wall on the Eastside from the Treasury Southward will be too low I fear at all events, for F street is so
                            high. that a 10 foot Wall would be overlooked. The Gardner must probably plant out that view. Will you be pleased to
                            direct me in these respects.
                        Three of the Columns of the West Offices are set. But I am unfortunate in my choice of Shaw & Birth for
                            Stonecutters. They are worthy honest Men & good citizens, but want energy, & arrangement.—I cannot change this Year. I
                            hope to get up both Colonnades.
                        The road progresses rapidly.—
                  In a few days, I will report further & am with the highest respect Yrs.
                            faithfully
                        
                            B Henry Latrobe
                     
                        
                        
                            The Influenza has laid up many of our hands
                        
                    